[Cite as Tribble v. Ohio Dept. of Pub. Safety, 2010-Ohio-2023.]

                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




VICTORIA TRIBBLE

        Plaintiff

        v.

OHIO DEPARTMENT OF PUBLIC SAFETY

        Defendant

        Case No. 2009-06460-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On July 22, 2009, plaintiff, Victoria Tribble, filed a complaint against
defendant, Ohio State Highway Patrol. Plaintiff alleges on January 9, 2009 between
10:30 a.m. and 11:00 a.m., she sustained personal injury tripping over a lift and falling
into a puddle of water. Plaintiff contends defendant’s agent’s negligent parking caused
her to exit the vehicle and sustain injury.                 Plaintiff contends she incurred medical
expenses and work loss but did not supply any medical records or bill or a statement
from her employer. She asserted the damages amounted to $249.47.
        {¶ 2} Defendant filed a motion to dismiss. In support of the motion to dismiss,
defendant stated in pertinent part:
        {¶ 3} “As part of the investigation regarding Ms. Tribble’s complaint, the Patrol
requested medical invoices from the hospital and a record from the employer verifying
the dates of absence (Please see attached, Defendant’s letter to Plaintiff, Exhibit 1).
The Patrol has requested this documentation from the Plaintiff to create a complete and
thorough investigation report, but Plaintiff has failed to respond to this request. As of
Case No. 2009-06460-AD                    -2-                                     ENTRY

the date of this Motion to Dismiss, Plaintiff has yet to respond to the Patrol’s request for
more information.”
         {¶ 4} In order to state a claim upon which relief can be granted, the plaintiff
must assert that defendant owed her a duty, breached that duty and the breach of the
duty proximately caused her injuries. Armstrong v. Best Buy Company, Inc., 99 Ohio
St. 3d 79, 2003-Ohio-2573. In other words, plaintiff must present sufficient evidence
necessary to require defendant to proceed with the case.
         {¶ 5} In the case at bar, plaintiff has failed to do so. She has presented no
medical records or bills or presented the name of her employer and the time she
allegedly lost from work.      Therefore, defendant’s motion to dismiss is GRANTED.
Plaintiff’s case is DISMISSED without prejudice. The court shall absorb the court costs
of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Victoria Tribble                                 Zachary M. Swisher
2006 West Galbraith Road                         Ohio Department of Public Safety
Cincinnati, Ohio 45239                           P.O. Box 182074
                                                 Columbus, Ohio 43218-2074
DRB/laa
Filed 1/22/10
Sent to S.C. reporter 5/7/10